Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 1 of 70 PageID #:4723

                                                                                 1

   1                         UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
   2                               EASTERN DIVISION

   3   CHRISTOPHER MOEHRL, MICHAEL COLE,              )
       STEVE DARNELL, VALERIE NAGER,                  )
   4   JACK RAMEY, DANIEL UMPA, and                   )
       JANE RUH, on behalf of themselves              )
   5   and all others similarly situated,             )
                                                      )
   6                     Plaintiffs,                  )
                                                      )
   7               vs.                                )   No. 1:19-cv-01610
                                                      )
   8   THE NATIONAL ASSOCIATION OF                    )
       REALTORS, REALOGY HOLDINGS CORP.,              )   Chicago, Illinois
   9   HOMESERVICES OF AMERICA, INC.,                 )
       BHH AFFILIATES, LLC,                           )   February 24, 2021
  10   HSF AFFILIATES, LLC, THE LONG AND              )
       FOSTER COMPANIES, INC.,                        )
  11   RE/MAX LLC, and KELLER WILLIAMS                )   11:18 a.m.
       REALTY, INC.,                                  )
  12                                                  )
                         Defendants.                  )
  13

  14                 TRANSCRIPT OF PROCEEDINGS - MOTION HEARING
                                VIA VIDEOCONFERENCE
  15
                          BEFORE THE HONORABLE ANDREA R. WOOD
  16

  17   APPEARANCES:

  18   For the Plaintiffs:         COHEN MILSTEIN SELLERS & TOLL, PLLC
                                   BY: MR. ROBERT ABRAHAM BRAUN and
  19                               MR. KIT A. PIERSON
                                   (Appeared via videoconference)
  20                               1100 New York Avenue, Suite 500
                                   Washington, DC 20002
  21                               (504) 258-9894
                                   rbraun@cohenmilstein.com
  22                               kpierson@cohenmilstein.com

  23

  24

  25
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 2 of 70 PageID #:4724

                                                                                 2

   1   APPEARANCES:      (Continued)

   2   For the Plaintiffs:         SUSMAN & GODFREY LLP
                                   BY: MS. BEATRICE FRANKLIN
   3                               (Appeared via videoconference)
                                   1301 Avenue of the Americas, 32nd Floor
   4                               New York, New York 10019
                                   (212) 336-8330
   5                               bfranklin@susmangodfrey.com

   6                               HAGENS BERMAN SOBOL SHAPIRO, LLP
                                   BY: MR. RIO SHAYE PIERCE
   7                               (Appeared via videoconference)
                                   715 Hearst Avenue, Suite 202
   8                               Berkeley, California 94710
                                   (510) 725-3000
   9                               riop@hbsslaw.com

  10   For the Defendant
       National Association
  11   of Realtors:                SCHIFF HARDIN, LLP
                                   BY: MR. JACK R. BIERIG
  12                               (Appeared via videoconference)
                                   233 South Wacker Drive, Suite 7100
  13                               Chicago, Illinois 60602
                                   (312) 258-5500
  14                               jbierig@schiffhardin.com

  15   For the Defendant
       Realogy Holdings
  16   Corp.:                      MORGAN LEWIS & BOCKIUS LLP
                                   BY: MR. KENNETH M. KLIEBARD
  17                               (Appeared via videoconference)
                                   77 West Wacker Drive
  18                               Chicago, Illinois 60601
                                   (312) 324-1000
  19                               kenneth.kliebard@morganlewis.com
                                        -and-
  20

  21

  22

  23

  24

  25
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 3 of 70 PageID #:4725

                                                                                 3

   1   APPEARANCES:      (Continued)

   2                               MORGAN LEWIS & BOCKIUS LLP
                                   BY: MS. STACEY ANNE MAHONEY
   3                               (Appeared via videoconference)
                                   101 Park Avenue
   4                               New York, New York 10178
                                   (212) 309-6000
   5                               stacey.mahoney@morganlewis.com

   6   For the Defendant
       HomeServices of
   7   America; BHH Affiliates,
       LLC; HSF Affiliates,
   8   LLC; The Long and Foster
       Companies, Inc.:      MacGILL PC
   9                         BY: MR. ROBERT DEAN MacGILL and
                             MR. MATTHEW T. CIULLA
  10                         (Appeared via videoconference)
                             55 Monument Circle, Suite 1200C
  11                         Indianapolis, Indiana 46204
                             (317) 721-1253
  12                         robert.macgill@macgilllaw.com

  13                                      -and-

  14                               FOLEY & LARDNER, LLP
                                   BY: MR. JAY N. VARON and
  15                               MS. JENNIFER M. KEAS
                                   (Appeared via videoconference)
  16                               3000 K Street NW
                                   Washington, DC 20007
  17                               (202) 672-5380
                                   jvaron@foley.com
  18                               jkeas@foley.com

  19   For the Defendant
       Re/Max Holdings:            JONES DAY
  20                               BY: MR. JEFFREY A. LEVEE
                                   (Appeared via videoconference)
  21                               555 South Flower Street Suite 5000
                                   Los Angeles, California 90071
  22                               (213) 489-3939
                                   jlevee.com
  23

  24

  25
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 4 of 70 PageID #:4726

                                                                                 4

   1   APPEARANCES:      (Continued)

   2   For the Defendant
       Keller Williams
   3   Realty, Inc.:               HOLLAND & KNIGHT, LLP
                                   BY: MR. TIMOTHY RAY,
   4                               MS. ANNA PENDLETON HAYES,
                                   MR. DAVID C. KULLY
   5                               (Appeared via videoconference)
                                   150 North Riverside Plaza, Suite 2700
   6                               Chicago, Illinois 60606
                                   (312) 928-6042
   7                               timothy.ray@hklaw.com
                                   anna.hayes@hklaw.com
   8                               david.kully@hklaw.com

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22   Court Reporter:             Brenda S. Tannehill, CSR, RPR, CRR
                                   Official Court Reporter
  23                               219 South Dearborn Street, Suite 1928
                                   Chicago, Illinois 60604
  24                               (312) 554-8931

  25                               brenda_tannehill@ilnd.uscourts.gov
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 5 of 70 PageID #:4727

                                                                                  5

   1         (Proceedings heard in open court:)

   2               THE COURT:     Okay.    It seems as if we're all ready.       I

   3   think I'm the last one to join, so I think we're ready to get

   4   started.     I'm going to ask my courtroom deputy to call the

   5   case, and then we'll go around and get appearances from

   6   everyone on the line starting with the plaintiffs when we do

   7   that.

   8               David.

   9               THE CLERK:     19 C 1610, Moehrl versus the National

  10   Association of Realtors for motion and status hearing.

  11               MR. AIKEN:     Thank you.     This is Alexander Aiken from

  12   Sussman Godfrey on behalf of the plaintiffs.

  13               THE COURT:     Do we have other counsel for plaintiffs

  14   on our video call?

  15               MR. BRAUN:     Yes, Your Honor.       Although Alex is going

  16   to be taking the lead for us on the franchisee discovery

  17   issue, you've got Robert Braun from Cohen Milstein also for

  18   the plaintiff.

  19               MR. PIERCE:     This is Rio Pierce from Hagens Berman

  20   also for the plaintiffs.

  21               THE COURT:     Thank you, Mr. Pierce.

  22               Anyone else?

  23               As no one is jumping in, let's move to defense

  24   counsel and start with, let's say, counsel for the National

  25   Association of Realtors.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 6 of 70 PageID #:4728

                                                                                    6

   1               MR. BIERIG:     Good morning, your Honor.         Jack Bierig

   2   of Schiff Hardin for the National Association of Realtors.

   3               THE COURT:     Okay.    And for Realogy Holdings Corp?

   4               MR. KLIEBARD:      Good morning, your Honor.

   5   Ken Kliebard and also Stacey Anne Mahoney from Morgan Lewis on

   6   behalf of Realogy.

   7               THE COURT:     HomeServices of America?

   8               MR. VARON:     Good morning, your Honor.         Jay Varon from

   9   Foley & Lardner for HomeServices of America as well as for BHH

  10   Affiliates, HSF and Long and Foster.

  11               I'm not sure if there are other counsel on the line

  12   for HomeServices.

  13               MR. MACGILL:     Good afternoon, Your Honor.

  14   Rob MacGill also for the same HomeServices defendants.

  15               MS. KEAS:     Jennifer Keas of Foley & Lardner also for

  16   the HomeServices defendants.

  17               THE COURT:     Okay.    What about the Re/Max defendants?

  18               MR. LEVEE:     Good morning, your Honor.         Jeff LeVee of

  19   Jones Day for defendant Re/Max, LLC which we refer to in the

  20   papers as RM, LLC.

  21               THE COURT:     Okay.    Is there a Re/Max Holdings Company

  22   that's also in the case?

  23               MR. LEVEE:     There is a Re/Max Holdings Company, but

  24   the franchisor is Re/Max, LLC.

  25               THE COURT:     Okay.    And then who have I left out, if
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 7 of 70 PageID #:4729

                                                                                 7

   1   anyone?     Is there another defendant group that we need

   2   appearances from?

   3               MR. RAY:    Good morning, Your Honor.         This is

   4   Timothy Ray on behalf of Keller Williams Realty, Inc. with the

   5   law firm of Holland & Knight.          And I'll let my colleagues

   6   speak for themselves.

   7               THE COURT:     Who else do we have?

   8               MR. KULLY:     David Kully from Holland & Knight for

   9   Keller Williams as well, Your Honor.

  10               MS. HAYES:     And Anna Hayes of Holland & Knight as

  11   well.

  12               Thank you.

  13               THE COURT:     Any other defendant groups that I have

  14   missed?

  15               Okay.    It seems that we may actually have all of our

  16   appearances taken care of.

  17               I take it there are no interested third parties who

  18   are represented by counsel for the hearing who feel it would

  19   be appropriate to make an appearance?

  20               I'm not hearing from anybody.          I wasn't aware of

  21   anybody who requested to appear, but sometimes for discovery

  22   disputes where there's an issue of who controls what other

  23   entities and documents, you end up seeing counsel from all of

  24   the allegedly-controlled parties that come.              That does not

  25   seem to be the case here.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 8 of 70 PageID #:4730

                                                                                   8

   1               So what I'd like to do today is I just want to get a

   2   quick status on pending matters other than the motion for a

   3   protective order to make sure I understand your case status,

   4   and then we'll spend the bulk of time today discussing the

   5   motion for a protective order.

   6               I will say I thought the parties' briefs were pretty

   7   comprehensive.       So while I appreciate the parties' desire to

   8   make presentations and the Power Points that you've put

   9   together, I'm hoping to move through them pretty quickly.

  10               You should assume I've read your briefs.             Again, I

  11   think they were pretty well done and have most of the

  12   information that I will need to rule, but if there are things

  13   you want to highlight and if I have questions as we go

  14   through, we'll deal with that today.

  15               Please assume in your presentations; however, that

  16   I've read the materials and I'm hoping, notwithstanding what I

  17   understand to be the request for 25 to 30 minutes for the

  18   defendants collectively, that we can keep it a little closer

  19   to 20 minutes per side.

  20               Before we do that, though, I'd like to make sure that

  21   I have an overall case status here.            So I have a fully-briefed

  22   motion to strike the class definition which is now ripe for my

  23   ruling.

  24               I have a motion for entry of TAR protocol.             I have

  25   taken a look at it.        I am going to enter that order, so that
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 9 of 70 PageID #:4731

                                                                                  9

   1   will be entered today.         Thank you.     I think that was

   2   appropriate.      I didn't have any questions.

   3               There is a motion for withdrawal of an attorney for

   4   Re/Max.     I understand that just to be somebody who has left

   5   Jones Day.      So that will be granted.

   6               David, that's at Docket Number 207.

   7               I think those are the motions that have been filed.

   8   Then I understand that there might be a motion to reassign a

   9   related case coming my way.          I'm not sure which side in the

  10   litigation is going to be advocating for that, but if someone

  11   wants to give me a preview of what the situation is, I'd

  12   appreciate that.

  13               Is that a plaintiffs' issue or a defendants' issue?

  14               MR. LEVEE:     Your Honor, this is Jeff LeVee from

  15   Jones Day.

  16               I think it's probably a defendant issue, at least

  17   initially.      There was a complaint filed in the Northern

  18   District before Judge Pacold.          The case is captioned Leeder,

  19   L-E-E-D-E-R, versus NAR.         The other corporate defendants are

  20   also named.

  21               This case, Your Honor, before you is a case involving

  22   a putative class of sellers.          The Leeder case before

  23   Judge Pacold is a putative class of buyers.              Otherwise, some

  24   of the allegations and the issues are the same.               And so the

  25   Leeder plaintiffs have told us that they intend to file a
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 10 of 70 PageID #:4732

                                                                                  10

    1   notice of related case.        And when they filed their complaint,

    2   they did check the box on the civil complaint form that

    3   indicated that the case was related.

    4              So we do not know when they intend to file that

    5   motion, but they have told us that they would file it, and per

    6   the local rules, it would be filed in your court.

    7              THE COURT:     Yes.

    8              And so would the defendants in this case be

    9   supportive of reassignment, or would you oppose it?

  10               And I appreciate you might have different views

  11    depending on which defendant is answering, so I'll start with

  12    Mr. LeVee since he was answering.

  13               MR. LEVEE:     Yes.    Jeff LeVee again, Your Honor.

  14               My understanding is that the defendants will be

  15    supportive or at a minimum will not oppose the reassignment.

  16               THE COURT:     Okay.    And then what's the plaintiffs'

  17    view?

  18               MR. BRAUN:     Your Honor, this is Robbie Braun from

  19    Cohen Milstein for the plaintiffs.

  20               We understand that under the local rules, the

  21    preferred but not mandatory course of action with respect to

  22    motions to relate is to file them after an answer or a motion

  23    to dismiss has been filed.

  24               We are in the process of reviewing the complaint and

  25    considering our position, and I think unless a motion to
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 11 of 70 PageID #:4733

                                                                                  11

    1   relate is filed very shortly, I think we would decide our

    2   position after the motion to relate and the motions to dismiss

    3   in the Leeder case are filed.

    4              THE COURT:     I take it the plaintiffs' firms that are

    5   involved in this case are not involved in the Leeder case.                Is

    6   that correct?

    7              MR. BRAUN:     That's accurate, Your Honor.

    8              THE COURT:     With respect to the class definition, how

    9   would things -- would you expect that -- if it were reassigned

  10    here, would there be an effort to consolidate the cases?

  11               I understand this is purely speculative at this

  12    point, but just so that I have an idea of how things might

  13    affect the course of this case, would you expect there to be

  14    an effort to try to consolidate the cases, or would it be a

  15    reassignment for coordination purposes?

  16               MR. BRAUN:     Your Honor, if your question is directed

  17    at the plaintiffs, again, we're continuing to evaluate the

  18    Leeder plaintiffs' complaint and I think, again, would also

  19    like an opportunity to review the defendants' motions to

  20    dismiss before taking a position on consolidation.

  21               THE COURT:     Fair enough.

  22               So no position on whether the cases might be properly

  23    consolidated into one class action with perhaps a couple of

  24    different subclasses or something along those lines?

  25               MR. BRAUN:     So again, I think we're -- I hate to be a
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 12 of 70 PageID #:4734

                                                                                  12

    1   broken record.      We're continuing to consider our position.            I

    2   don't think it's likely that the way that you framed the

    3   consolidation is a position we would be able to -- is one that

    4   would make sense.

    5              I mean, I think the classes are separate from one

    6   another.     They involve two different groups of individuals

    7   potentially and transactions, and so I don't think it's likely

    8   that there would be consolidation in the sense that they would

    9   ultimately become the same case with two subclasses of a

  10    larger class.

  11               THE COURT:     Again, I'm not going to hold you to any

  12    off-the-cuff assessments during this hearing.              I'm just trying

  13    to get a sense of what the issues might be.

  14               Do the defendants have any views on whether if the

  15    other case were treated as related and reassigned it would

  16    actually be appropriate to consider consolidating them into

  17    one case as opposed to just having them in front of the same

  18    judge for coordination reasons?

  19               MR. KLIEBARD:      Your Honor, if I may, it's

  20    Ken Kliebard for Realogy.

  21               I was on the phone with Mr. Bierig when we spoke to

  22    the plaintiffs' lawyers in the Leeder case and we asked them;

  23    and they said at this point, they were just seeking to

  24    reassign for coordination purposes and not consolidation, so I

  25    don't think we have evaluated that yet on our side.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 13 of 70 PageID #:4735

                                                                                        13

    1              MR. BIERIG:      Your Honor, this is Jack Bierig for NAR.

    2              Just as Mr. Braun said, I think we really need to see

    3   what the motion looks like, and then we'll evaluate it.                   And

    4   then for NAR, we'll determine what our position is, as

    5   plaintiffs will do, once we see their motion.

    6              THE COURT:     Okay.    Anybody else want to weigh in?

    7   Mr. LeVee, Mr. Ray?

    8              MR. LEVEE:     Mr. Kliebard said exactly what I was

    9   going to say.

  10               MR. RAY:     I have nothing to add, Your Honor.

  11               THE COURT:     I, too, will wait until any such motion

  12    is filed and put a pin in that issue until the time comes.

  13               In the parties' status report, you indicated that you

  14    were continuing to meet and confer over additional discovery

  15    issues.    Do you expect that some of those issues will ripen

  16    into motion practice?

  17               MR. LEVEE:     Eternally optimistic.        We hope not, but

  18    we can't predict.

  19               THE CLERK:     This is the courtroom deputy.

  20               MR. AIKEN:     Your Honor, Alex Aiken for the

  21    plaintiffs.

  22               I would just say the same thing.           We don't have

  23    anything at this time that we're envisioning raising outside

  24    of the Valerie Nager issue that's separately mentioned in the

  25    status report there.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 14 of 70 PageID #:4736

                                                                                   14

    1              THE COURT:     Yes.    Speaking of that, where does that

    2   stand?    Are the parties working out an agreement as to whether

    3   she will be voluntarily dismissed or if she will voluntarily

    4   withdraw, or do you expect that this will be teed up in some

    5   way for me to decide?

    6              MR. AIKEN:     Your Honor, once again, Alex Aiken for

    7   the plaintiffs.

    8              As we point out in the status report, we had sought

    9   consent from defendants to remove Ms. Nager from the case back

  10    in November.      At least NAR has conditioned its consent to her

  11    withdrawal on responding to discovery served, and it's our

  12    position that that discovery is improper.

  13               So it's our intention if there's no -- if NAR is not

  14    willing to provide its consent that we will go ahead and move

  15    for her to withdraw and move for a protective order on that

  16    discovery.

  17               So that's where it stands from plaintiffs'

  18    perspective.

  19               MR. BIERIG:      Your Honor, this is Jack Bierig for NAR.

  20               We do not object to the dismissal of Ms. Nager

  21    without prejudice as they sought, but we would like the Court

  22    to condition that upon a small amount of discovery at a

  23    deposition of Ms. Nager.

  24               We would like permission to brief that issue.              We

  25    don't want to take up the Court's time with that now.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 15 of 70 PageID #:4737

                                                                                  15

    1   Hopefully, we can resolve it, but if we can't, we'd like

    2   permission to submit a short brief on that down the road.

    3              THE COURT:     That's fine.      You can certainly file a

    4   brief if you're not able to resolve it.

    5              This strikes me as the type of issue that it might

    6   make sense for the parties to try to file one consolidated

    7   document that includes both of your respective positions.

    8              You've obviously discussed it quite a bit, you've

    9   considered, you know, sort of compromise positions that you

  10    might be able to reach.

  11               If you're not able to resolve it, you can certainly

  12    file a motion and we can brief it in the traditional manner,

  13    but I would, I guess, encourage you to consider whether you

  14    might be able to put together one statement each side that

  15    spends five pages explaining this is our position and why we

  16    think it's right.       And that way, we can hopefully expedite

  17    things as opposed to having briefing back and forth.

  18               MR. BIERIG:      Again, Your Honor, Jack Bierig for NAR.

  19               We'd be happy to do that.         I've been dealing with

  20    Mr. Pierce on this, and after this call, I'll try to work with

  21    Mr. Pierce on coming up with a joint presentation to the

  22    Court.

  23               MR. AIKEN:     And Your Honor, Alex Aiken for

  24    plaintiffs.

  25               I don't see an objection or anything to object to on
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 16 of 70 PageID #:4738

                                                                                   16

    1   that unless Mr. Pierce for our side thinks differently.

    2              MR. PIERCE:      Your Honor, this is Mr. Pierce.

    3              I have no issue working with Mr. Bierig to present

    4   this efficiently to the Court, so we will be happy to do that.

    5   We appreciate the suggestion.

    6              THE COURT:     Good.

    7              THE COURT REPORTER:        Your Honor, excuse me.        I'm

    8   getting interference from Caller Number 10.              If they can mute

    9   themselves, that will help.

  10           (A discussion was had off the record.)

  11               THE COURT:     So that is a good transition into our

  12    argument on the motion because I'd like to make sure we have

  13    designated people who are going to take the lead, and then

  14    everybody who's not going to be arguing can mute themselves to

  15    avoid feedback.

  16               So who's going to be taking the lead on the

  17    plaintiffs' side?

  18               MR. AIKEN:     Your Honor, Alex Aiken again.          I'll be

  19    taking the lead for plaintiffs.

  20               THE COURT:     Thank you, Mr. Aiken.

  21               And on the defendants' side, I'm not opposed to a

  22    representative from the different defendants arguing your

  23    portion of it.      I think that's fine, but I'd like to know

  24    who's going to be arguing and then an order in which we're

  25    going to proceed.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 17 of 70 PageID #:4739

                                                                                  17

    1              So is there somebody who's going to kick things off

    2   for the defendants?

    3              MR. LEVEE:     Yes, Your Honor.       Jeff LeVee.     I will

    4   kick things off on behalf of RM, LLC.            Following me will be

    5   Mr. Varon on behalf of HomeServices; following will be

    6   Mr. Kliebard on behalf of Realogy; and following -- I think

    7   it's Tim, yes?

    8              MR. RAY:     That's correct.

    9              MR. LEVEE:     On behalf of Keller Williams.

  10               THE COURT:     Okay.    Very good.

  11               So it's a motion for a protective order, so the party

  12    seeking the relief here -- the parties seeking relief are the

  13    corporate defendants.

  14               I think under the circumstances -- well, did the

  15    parties have something in mind of terms of whether plaintiffs

  16    or defendants should speak first?

  17               MR. LEVEE:     To my knowledge -- we did not discuss it,

  18    Your Honor.

  19               MR. BRAUN:     That's correct, Your Honor.

  20               THE COURT:     Mr. Aiken, do you have a preference?

  21               MR. AIKEN:     I do not, Your Honor.        I'm happy to lead

  22    off or follow the defendants, whichever order Your Honor

  23    prefers.

  24               MR. LEVEE:     It might make sense, Your Honor, subject

  25    to what my co-counsel think, for the defendants to lead off so
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 18 of 70 PageID #:4740

                                                                                  18

    1   that we can make sure that we get through our presentation,

    2   make sure that the plaintiffs have an opportunity fully to

    3   respond and for both sides to answer the Court's questions.

    4              I know that Your Honor extended by a few minutes the

    5   time you were willing to give us.           We do have four speakers.

    6   So that we're not speaking like Fed Ex advertisements, we did

    7   sequence ourselves, we coordinated our slides, and since we

    8   filed the first brief, it might make sense for us to go first.

    9              THE COURT:     That's fine.      Let's go in that order

  10    since it's defendants' motion.          And so that's where we'll

  11    begin.

  12               And so we're using the WebEx technology.             I'm hoping

  13    that you are familiar with how to share your screens.                And if

  14    not, David can assist, but if you're ready to start and if you

  15    want to pull up the Power Point presentation, that's fine.

  16               MR. LEVEE:     Thank you.      Mr. Kully on behalf of

  17    Keller Williams offered to share his screen.

  18               If you can make that a little bit bigger, Dave, that

  19    might help the Court, but I can see it fine.

  20               THE COURT:     I can see it.

  21               MR. LEVEE:     Okay.    There we go.

  22               So as I mentioned, we have coordinated our

  23    presentations.      We've coordinated it in a single Power Point.

  24    I'm going to lead off.        I'm going to give Your Honor a brief

  25    overview, I'm going to discuss the plaintiffs' cases, and then
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 19 of 70 PageID #:4741

                                                                                  19

    1   I'll briefly address the RM, LLC franchise agreement, and then

    2   my co-counsel will follow with theirs.

    3              So plaintiffs are seeking to compel the corporate

    4   defendants to produce certain documents from the files of the

    5   franchisees.      These are documents that the defendants are not

    6   specifically entitled to receive pursuant to their franchise

    7   contracts.

    8              The documents the plaintiffs have requested include

    9   emails of the franchisees and relate to meetings that the

  10    franchisees may have had regarding the so-called NAR handbook,

  11    communications related to commissions, manuals that the

  12    franchisees might have that set forth policies and relate to

  13    commissions and the NAR rules and then membership of the

  14    franchisees in trade associations.

  15               As explained in the declarations that the Court

  16    received from each of the defendants, defendants do not ever

  17    request this sort of information from their franchisees and do

  18    not ever receive this information from their franchisees.

  19               An important point, even though we filed the motion

  20    for protective order, is that the plaintiffs do not dispute

  21    that they have the burden on this motion because they are the

  22    party seeking the production of the documents.

  23               As noted in defendants' brief, in the Seventh

  24    Circuit, courts follow what is referred to as the legal rights

  25    standard to determine whether a defendant has control of
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 20 of 70 PageID #:4742

                                                                                  20

    1   documents for purposes of Rule 34.           And this standard is more

    2   restrictive than the standard that is sometimes applied

    3   outside of the Seventh Circuit where courts look, in addition,

    4   at whether the defendant has the so-called practical ability

    5   to obtain the documents.         That factor is not part of the test

    6   in the Seventh Circuit.

    7               Plaintiffs argue on Page 4 of their brief that the

    8   control concept has been construed broadly, but they cite a

    9   decision from the Southern District of New York which is not

  10    itself controlling.

  11                In fact, Mr. Kully, if we could turn to Slide 2, this

  12    slide shows the cases on which plaintiffs rely.               Three of the

  13    four -- three or four of these cases are outside of this

  14    circuit.

  15                The Moretti decision Your Honor must be familiar

  16    with, having read the papers.          It's from the District of

  17    Delaware.     It is the primary case on which plaintiffs rely.

  18                I must say that the decision is neither controversial

  19    nor relevant.      The plaintiff in Moretti booked a Hertz rental

  20    car, and Hertz had signed a contract with its licensee in

  21    Mexico, which is where the plaintiff was going to pick up the

  22    car, that allowed Hertz to obtain, quote, "The licensee's

  23    records ascertaining and verifying the number of vehicles

  24    owned, leased, used or kept by the licensee and any other

  25    information, any other information required by Hertz with
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 21 of 70 PageID #:4743

                                                                                  21

    1   respect to the licensee's vehicle-renting business."

    2              So there is no question Hertz had the legal right to

    3   obtain the very documents that plaintiff sought in discovery

    4   which were the documents as to who rented the cars, how much

    5   insurance they purchased and what the conversion rate was.

    6              Indeed, Hertz conceded to the Court that it had

    7   already obtained these types of records in the past, and so it

    8   was not surprising that the Court ordered Hertz to produce the

    9   documents.

  10               The next decision on this slide, Coventry Capital,

  11    again, Southern District of New York, Coventry involved a

  12    management agreement, and that agreement provided the

  13    manager -- provided that the manager shall at all times give

  14    promptly to the directors, people who had signed the contract,

  15    quote, "all such information and explanations as the

  16    defendants may require," all such information.

  17               Two of the defendants in the case were the directors,

  18    and so the directors clearly had control over the requested

  19    information, and they were required to produce it.

  20               The third case is MSP Recovery.           That's a case

  21    actually decided by Magistrate Judge Jensen.              In that case,

  22    the plaintiffs were pursuing antitrust claims on behalf of

  23    other entities; and those entities had signed assignment

  24    agreements with the plaintiffs that specifically provided the

  25    plaintiffs with a right to obtain all such instruments and
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 22 of 70 PageID #:4744

                                                                                    22

    1   documents and to take all such action to pursue the claims.

    2   And some of the assignment agreements even transferred

    3   ownership of the actual documents to the plaintiffs.                Not a

    4   remarkable case; clearly a correct decision by Judge Jensen.

    5              Lofton vs. Verizon is a decision from the Northern

    6   District of California.        In that case, Verizon was asked to

    7   produce documents in the possession of its third-party debt

    8   collectors.

    9              The contract between Verizon and the debt collectors

  10    provided that Verizon shall have the right at all times to

  11    examine and audit records specifically including, according to

  12    the Court, the records sought by the plaintiffs.               And the

  13    access to the records was identified as completely

  14    unrestricted.

  15               I'll mention also not on the slide, plaintiffs

  16    reference in their slides the Haskins decision from the

  17    District of New Jersey; but, again, in that case, like

  18    Moretti, the title company's contract with its agent provided

  19    access to all records, books, documents, correspondence and

  20    material of any kind.        And that access was to be given upon

  21    request.

  22               So the plaintiffs' cases involve contracts that

  23    contain sweeping language very different from that before the

  24    Court today.

  25               Let's go to the next slide.          I'm going to move
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 23 of 70 PageID #:4745

                                                                                  23

    1   quickly to RM, LLC's franchise agreement.             This is Slide 3.

    2              Thanks, Dave.

    3              I'm showing you very quickly, Your Honor, the

    4   declaration of Nick Bailey, and the only reason I'm doing it,

    5   he's RM, LLC's chief customer officer, he's our declarant.

    6   I'm showing you the first page simply as a reminder.

    7              Plaintiffs do not attempt to controvert anything in

    8   Mr. Bailey's declaration, so it's undisputed that Re/Max

    9   franchisees are independently owned and operated; RM, LLC has

  10    no authority to control the operations of its franchisees; and

  11    RM, LLC does not provide email or information-storing systems

  12    to its franchisees.

  13               Now Slide 4.

  14               The franchisee agreement that plaintiffs reference is

  15    Exhibit A to Mr. Bailey's declaration, but what I'm showing to

  16    Your Honor is Page 31 of the RM, LLC franchise agreement.

  17    This page contains Section 10 of the agreement which is

  18    entitled "Records and Reports."

  19               Subparagraph A says, "The franchisee will maintain

  20    records at its location."         Not controversial.

  21               Subparagraph B says that RM, LLC can get certain

  22    types of reports from its franchisees.

  23               Now, I didn't blow up the rest of the slide because

  24    the plaintiffs don't focus on this paragraph, but the reports

  25    that the franchisor is entitled to get relate to the number of
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 24 of 70 PageID #:4746

                                                                                      24

    1   sales associates, their commissions, financial statements and

    2   other financial reports.

    3              The plaintiffs don't refer to that paragraph because

    4   they're not seeking those documents.            We've already agreed to

    5   provide some of them, but the documents that are the subject

    6   of this motion are not the documents that are referenced in

    7   subparagraph B.

    8              Finally, Slide 5, this is the next page of our

    9   franchise agreement, Page 32.

  10               Plaintiffs' argument with respect to RM, LLC boils

  11    down to a single sentence in subparagraph C of Section 10

  12    which is entitled "Other Information."

  13               Now, this is still part of Section 10 from the

  14    previous page, and it says, "No reports and records or other

  15    information supplied by us shall be considered confidential.

  16    We shall have the right to use information derived from that

  17    supplied by you for our own business purposes, to disclose

  18    such information as may be required by law and governmental

  19    authority and to aggregate such information."

  20               Here is the key sentence the plaintiffs quote.                 I

  21    highlighted it.      "You will provide us and/or cooperate with us

  22    in collecting other information as we may reasonably request

  23    including information for research and development of

  24    services, products and programs, identification or demographic

  25    information, industry reports in preparation of franchise
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 25 of 70 PageID #:4747

                                                                                  25

    1   disclosure documents."        That's it.

    2              The other information in this paragraph that RM, LLC

    3   is entitled to request, specific types of information that

    4   generally relates to what the franchisor may need or

    5   disclosure documents and other information that's required by

    6   law, as you know, franchise agreements are regulated under

    7   federal law.

    8              This paragraph is not an open invitation to request

    9   documents of any kind.        It's not even close to the language in

  10    Moretti and the other cases that I've cited to Your Honor that

  11    basically permit access on demand to all information that the

  12    franchisee has.

  13               And with that, I will pass the baton to counsel for

  14    HomeServices.      And I thank you.

  15               MR. VARON:     Thank you, your Honor.

  16               Jay Varon for the HomeServices defendants.

  17               We have two main points to make this morning, and I

  18    would just remind the Court that even though we're not showing

  19    Ms. Warner's declaration, it also is uncontroverted and also

  20    establishes the terms of the franchise relationship and the

  21    independent ownership operation that exists.

  22               So the first point goes right to the language at

  23    issue here, and it's on the next slide.            It's Section 9.09 of

  24    BHH's standard franchise agreement.           There is an RLRE Real

  25    Living one that's identical, so we're just going to focus on
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 26 of 70 PageID #:4748

                                                                                  26

    1   BHH.

    2               As with Re/Max and perhaps even a little stronger,

    3   plaintiffs' whole argument here is basically in the blue

    4   highlighted language fragments of one sentence of one

    5   subsection, indeed, of one fragment of one sentence of the

    6   entire franchise agreement; but doing that eliminates or does

    7   not take account of the context in which this language

    8   appears, the purpose of this language and, indeed, other

    9   relevant language.

  10                So if you start with me, Your Honor, just with the

  11    very first sentence in this section that sets, I think, the

  12    scope of what is occurring here, the franchisee is under an

  13    obligation to keep and maintain during the term of the

  14    agreement and for three years later full and complete records

  15    of all revenues and expenditures referring to its business.

  16                Then comes the second sentence at issue that we're

  17    debating.     And I'll read the whole sentence because I think,

  18    again, the context is important.

  19                "The franchisee shall permit the franchisor to

  20    examine books of account, bank statements, documents, records,

  21    papers, federal, state and local taxes, tax returns relating

  22    to the business."

  23                Plaintiffs argue that the fact that documents and

  24    papers have been added to this sentence gives the franchisor,

  25    BHH, the right to go and get any document or paper or
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 27 of 70 PageID #:4749

                                                                                  27

    1   information that the franchisee has.            And that's just simply

    2   not the intent or not the way you would read this sentence.

    3   It's not in keeping with the first sentence.

    4              And if you look at the very next sentence, it

    5   explains why the franchisor has the right to examine the books

    6   and records.      It's so that the franchisee's records can be

    7   examined to see whether the royalty payment is understated,

    8   and if it is, to permit adjustment with a significant interest

    9   penalty.     And that's pretty much it.

  10               I submit to you that this is nothing like Moretti

  11    which has the broad language of "inspection of the premises"

  12    and "any other information required."            This just describes

  13    records in slightly more detail than the first sentence or the

  14    second sentence, and it's just not really realistic to open

  15    this up to plaintiffs' interpretation.

  16               The second point is related, Your Honor, because not

  17    only is it not like Moretti, but it is just like the

  18    Papa John's case which plaintiffs don't believe -- plaintiffs

  19    seek to distinguish but improperly.

  20               I think you'll see that the declaration that was used

  21    in Papa John's and the underlying franchise agreement is just

  22    like ours.

  23               So if we go to the next slide quickly, Your Honor,

  24    this is just a passage from Papa John's which says exactly

  25    what we all know, that Papa John's agreement was focussed on
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 28 of 70 PageID #:4750

                                                                                   28

    1   broad corporate financial and accounting documents and didn't

    2   give the right for every other document in the universe.

    3              Significantly, when the Court said this, they cited

    4   Docket 154 at 6 which was the reply memo in the case.

    5              So if we can see the next slide, on the left, you see

    6   down at the bottom Docket 154 at 6.           That's the reply memo,

    7   and it says that the plaintiffs' argument is basically taken

    8   out of context, that there's a limited right to pursue

    9   accounting documents.        And it cites Docket 145 at 2 which is

  10    the affidavit that Papa John's put in to support its

  11    statements.

  12               The two paragraphs on the right are what Papa John's

  13    is saying which is exactly what Ms. Warner said and exactly

  14    what the other declarants for the other corporate defendants

  15    say, that you can only get the accounting and financial

  16    documents.     And Mr. Wadell cites the excerpts of the

  17    Papa John's franchise agreement that he claims supports this

  18    statement.

  19               To go to the final slide, Paragraph 13, this is

  20    Page 29 and 30 of the Papa John's agreement, the very pages

  21    that Mr. Wardell cited in the prior section.              And you'll see

  22    that the plaintiffs in Papa John's are making the precise

  23    arguments that plaintiffs here are making.

  24               Here are the sections that Mr. Wardell put in, and

  25    you'll see the first one, "record keeping," says that you can
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 29 of 70 PageID #:4751

                                                                                  29

    1   establish -- the franchisee should establish and maintain

    2   record keeping, broadly speaking.

    3               The second one is even more telling:           Periodic

    4   reports.     You shall deliver to us, the first one, statements

    5   about revenues and expenses for the restaurant; and then two,

    6   such other records and reports as requested by us including,

    7   but not limited to, bank statements, sales expense forms,

    8   reports, current balance sheet.          Same kind of argument that

    9   plaintiffs are making because it was not limited; anything

  10    could be asked.

  11                And the third one, "Examinations and Audits, The

  12    franchisor shall have the right, upon reasonable notice, to

  13    examine your books and records and to make photocopies

  14    thereof."     "Books and records" undefined, presumably very

  15    broadly construed by the plaintiffs in Papa John's.

  16                And then the interesting part, Your Honor, is that

  17    the sentence that follows this Examination and Audit section

  18    is the exact kind of sentence that follows HomeServices'

  19    inspection.     Right after it, it says, "If the examination

  20    reveals underpayment of royalty funds, they'll be adjusted."

  21                So our conclusion, Your Honor, is that the fragments

  22    of the sentence have to be read in line with the language

  23    that's used, the purpose of the statute and don't give --

  24    HomeServices and similar language doesn't give the other

  25    corporate defendants the right to compel any document they
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 30 of 70 PageID #:4752

                                                                                    30

    1   want.

    2              If Your Honor has questions, I'd be delighted to

    3   answer, but otherwise, I know we're trying to get through

    4   this.    I'll pass it on to Mr. Kliebard.

    5              THE COURT:     Proceed.

    6              MR. KLIEBARD:      Good morning, your Honor.

    7              I apologize.      I made it through the first 42 minutes

    8   without my dog coming in and snoring, so if you hear snoring

    9   in the background, that's what it is.

  10               If we can have the next slide, please, I just wanted

  11    to point out quickly we did submit the declaration of

  12    Susan Yannaccone.       She is the president and Chief Executive

  13    Officer for Realogy Franchise Group.

  14               And the important point which is in Paragraph 14, I

  15    think, is that the purpose of these provisions in the

  16    franchise agreement is to allow the franchisor to verify the

  17    amounts that are owed to it under the franchise agreement.

  18               We have a relationship with the franchisees where we

  19    provide them with tools and brand information, and they pay

  20    the license fees in exchange for that.            And we have the right

  21    to go in and audit their books and records to make sure that

  22    we are receiving the proper payments that are due to us.                  And

  23    so that's the purpose of these provisions.

  24               In Paragraph 16 of Ms. Yannaccone's declaration which

  25    I did not include in the slide, similarly as with
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 31 of 70 PageID #:4753

                                                                                  31

    1   HomeServices, it does not provide the -- Realogy does not

    2   provide the franchisees with computers, servers, cloud storage

    3   and the like.

    4               The main point I would like to make -- and if we

    5   could have the next slide, please -- is, again, looking at the

    6   provisions in context and recognizing that the purpose of the

    7   provisions is to identify franchise fees due to Realogy, all

    8   of the disputed provisions here fall under the heading "Record

    9   Keeping and Audit."

  10                Why is that important?        Well, it was very important

  11    in the Papa John's case because the Court there noted that

  12    Papa John's did have broad ability to obtain franchisees'

  13    financial and accounting information but noted that that was

  14    for purposes of fulfilling its audit rights under the

  15    agreement.     And that point was critical in the Moretti

  16    decision.

  17                And the plaintiffs in their slide deck and in their

  18    brief say that the Moretti franchise agreement is similar to

  19    Realogy's and that of the other corporate defendants, and

  20    that's really not true.

  21                At Asterisk 3 of the Lexis decision, the Court

  22    actually goes to great lengths to point out that even though

  23    in that case, Hertz was arguing that its rights were limited

  24    to essentially audit purposes.          The Court said, "However, as

  25    plaintiff points out, the word 'audit' appears nowhere in
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 32 of 70 PageID #:4754

                                                                                   32

    1   either of the license agreements."

    2              It was on that basis that the Moretti court

    3   distinguished Papa John's.         And it also pointed out there was

    4   much broader language in Moretti which, again, doesn't appear

    5   in the Realogy franchise agreement, which there, it allowed

    6   the franchisor, Hertz, to obtain any and all documents related

    7   in any way to the licensee's business.            Again, that's quite a

    8   bit different from what we have here.

    9              And again, one of the critical provisions, if we

  10    could have the next slide, please, 13.2.1, which is one of the

  11    provisions relied on by plaintiffs, again, it mentions audit.

  12    It's to inspect, audit and check and make copies of the books

  13    and records.

  14               Again, this is so that Realogy could make sure that

  15    it was receiving the fees that it was entitled to.               This is

  16    not anything close to the "any and all" language found in

  17    Moretti.

  18               How did plaintiffs respond to it, how do they respond

  19    to the audit argument?        They make the argument on Page 14 of

  20    their brief that Realogy can't rely on the heading "Record

  21    Keeping and Audit," and they say that, you know, headings

  22    don't matter and the Court shouldn't pay attention to them.

  23               I do want to point out plaintiffs' inconsistency

  24    because on Page 13 of their brief, they make a big point in

  25    arguing about Section 13.5, that it falls under a heading that
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 33 of 70 PageID #:4755

                                                                                  33

    1   they think is relevant.

    2              So to quote a little bit from Shakespeare, I think

    3   plaintiffs were hoisted by their own petard on that issue, but

    4   it also ignores that the language in 13.2.1 specifically

    5   refers to audit rights, not the kind of catch-all in Moretti.

    6              I did put a slide up on this, but plaintiffs also --

    7   and I'll be brief, Your Honor -- they also rely on

    8   Section 13.5 which they say is a catch-all provision.

    9              I just want to note that the language that appears in

  10    the Realogy agreement in Section 13.5 is, I think, almost

  11    verbatim identical, except for three words, to the language

  12    that Mr. LeVee discussed on behalf of Re/Max.              So I'm going to

  13    incorporate his argument on that and not repeat it.

  14               The one additional point I would make is that

  15    Section 13.5 is part of this broader Section 13.0 under

  16    "Record Keeping and Audit," and all the surrounding subparts,

  17    13.3, 13.6 and 13.7, discuss audits.

  18               So again, all these provisions -- I'll conclude with

  19    this -- are part of the general audit and financial record

  20    keeping requirements of the type found in Papa John's and

  21    which the Moretti court were not found present in that case,

  22    and so we urge the Court to grant the protective order.

  23               THE COURT:     Thank you.      Mr. Ray, I think, is up next.

  24               MR. RAY:     Thank you, Your Honor.

  25               I would just ask -- I realize you've imposed
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 34 of 70 PageID #:4756

                                                                                  34

    1   limitations on us, but we do have a number of items to get

    2   through as it concerns Keller Williams, so I would just ask

    3   for the Court's indulgence on that.

    4              Plaintiffs' arguments against Keller Williams can be

    5   placed into four buckets.         First, they allege that we have a

    6   contractual right to obtain documents such as manuals,

    7   policies, procedures and agent emails.

    8              Second, Keller Williams has control over KW.com and,

    9   by extension, independent agent emails.

  10               Third, in Sitzer, we compromised with plaintiffs to

  11    help them obtain information from independently-owned-and-

  12    operated market centers.

  13               And fourth, they categorize our burden argument as a

  14    parade of horribles.

  15               Slide 1, please.

  16               Keller Williams does not have a legal right to obtain

  17    the types of documents that plaintiffs seek.              Our market

  18    center license agreement allows for us the ability to obtain

  19    financial information that our market centers report; and that

  20    was accurately described in our motion.

  21               Next slide.

  22               In support for their argument that we exercised

  23    custody or control over our market centers, plaintiffs have

  24    focussed on Section 10.01 in our market center license

  25    agreement.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 35 of 70 PageID #:4757

                                                                                  35

    1              Section 10.01 is our accounting and records section.

    2   This section is categorized from Categories A through G.

    3   Plaintiffs have focussed on Sections D, E and F.

    4              Next slide.

    5              10.01(d), plaintiffs have latched onto this because

    6   of the statement that says, "We operate as an open-book

    7   organization."

    8              Rather than taking a snippet and running with it, you

    9   have to read the entire section, and in doing so, you quickly

  10    see that it relates to financial reports or statements or

  11    information derived therefrom.          Much of this information we've

  12    already provided to plaintiffs' counsel.

  13               Next slide.

  14               Section 10.01 -- excuse me.          Next slide, please.

  15               Slide E.     Thank you.

  16               Section 10.01(e), plaintiffs focus on the one part of

  17    this section which is to submit to company -- to submit to

  18    company language.

  19               All of this information that we require in Section E

  20    involves our effort to understand from a financial standpoint

  21    how our market centers are performing.            These are financial

  22    reports that we have already shared with the plaintiffs.

  23               Next slide, please.

  24               "10.01(f), The company has the right to examine and

  25    copy at company's expense the books, records and tax returns
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 36 of 70 PageID #:4758

                                                                                   36

    1   of licensee," plaintiffs choose to focus on the very first

    2   sentence in Section F, but they ignore the rest of the entire

    3   section.     Section F does not end after the first sentence.

    4   Under the rule of completeness, you have to review the entire

    5   section.

    6              In the very next sentence, we reference our right to

    7   audit the books.

    8              In the third sentence, we state:           "If an inspection

    9   reveals that any payments have been understated in any report

  10    to the company, then licensee shall immediately pay to company

  11    the amount understated upon demand."

  12               If you look at the fourth sentence, "If an inspection

  13    discloses an understatement in any report of 2 percent or more

  14    in any 12-month period, or if licensee's financial records

  15    require a substantial restatement as determined in the sole

  16    judgment of the company to be readily reviewed or audited,

  17    licensee shall, in addition, reimburse the company."

  18               Section 10.01(f) is about making sure that our market

  19    centers are meeting their financial obligations to

  20    Keller Williams, and in doing so, that we receive correct

  21    financial information.

  22               Now, you've already heard about Moretti, Lofton and

  23    Haskins, and all I would say to the Court is that all of those

  24    cases should be grouped accordingly.            As my colleagues have

  25    previously stated, they're factually distinguishable.                The
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 37 of 70 PageID #:4759

                                                                                  37

    1   contract language in those cases cannot be useful in your

    2   analysis of viewing Keller Williams' contract because our

    3   contract is very narrowly tailored.           It does not confer broad,

    4   unfettered access to our market centers.

    5              And it's interesting that in Moretti and Lofton, they

    6   distinguish contracts limited to records and accounting, which

    7   is exactly what we have here.

    8              Next slide.      Next slide.

    9              So what I'd like to do at this time, Your Honor, is

  10    I'd like to address the agent emails that plaintiffs have made

  11    a pretty big deal about.

  12               We have a relationship with Google under which Google

  13    provides G suite accounts including KW.com email accounts.

  14               All we have done is set up KW.com email addresses for

  15    agents of our independently-owned-and-operated market centers

  16    who want to use them and don't know whether -- and we don't

  17    know whether they do so or not.          Agents are not required to

  18    use these accounts.       We don't operate email systems for our

  19    market centers, we don't store any market center or agent

  20    emails on our servers.

  21               We provided you Mr. Gartner's unrefuted declaration

  22    which is Docket Number 217-6 as an explanation for how our

  23    emails work.

  24               Now I'd like to address our participation in Sitzer.

  25               In Sitzer, Your Honor, we compromised with plaintiffs
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 38 of 70 PageID #:4760

                                                                                  38

    1   who, in that case, were willing to work with us to attempt to

    2   help get them the information that they believed resided

    3   within our market centers.

    4              Plaintiffs attach Exhibit A to their response to our

    5   motion for protective order which is correspondence dated

    6   July 28, 2020, that we sent to plaintiffs' counsel sharing

    7   what our market centers were kind enough to share with us.

    8              It's important to note two things about their

    9   reference to our participation in Sitzer.             First, this was

  10    information that we voluntarily obtained from our market

  11    centers.

  12               We made no promises about what, if anything, we would

  13    find.    We could not promise anything because we were not sure

  14    they would cooperate.        Through compromise, we continued to

  15    contest.     Even though we compromised, we continued to contest

  16    any assertion that we exercised either custody or control over

  17    any of our independent market centers.

  18               THE COURT:     I'm sorry.      Mr. Ray, if I can just ask

  19    you one question on that point.          Is it your position then that

  20    the market centers could have said no and then you wouldn't

  21    have been able to produce any of the things that you hoped

  22    that you would be able to produce?

  23               MR. RAY:     That's exactly right, Your Honor.

  24               THE COURT:     And so you're saying that in that case,

  25    that situation is different because the plaintiffs in Sitzer
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 39 of 70 PageID #:4761

                                                                                   39

    1   were willing to work more towards a compromise, so you agreed

    2   to seek voluntary production of things that you wouldn't

    3   necessarily have the ability to demand?

    4              MR. RAY:     That's exactly right.

    5              THE COURT:     Continue.

    6              MR. RAY:     And it's important to note that although we

    7   were present at the hearing in Sitzer that Keller Williams was

    8   not at issue concerning any of the franchisee dispute

    9   discussion that went on because of our compromise.

  10               I'd now like to focus the Court's attention to

  11    plaintiffs' assertion about our burden argument.

  12               Keller Williams is a company built by agents for

  13    agents, and trust is fundamental to our business.               So when

  14    Darryl King whose affidavit we provided states in Paragraph 2

  15    of his declaration that it's important that we do not do

  16    anything to alienate or undercut their trust, that's not a

  17    parade of horribles.        That's an unrefuted, true statement, and

  18    it goes directly to the heart of our business.

  19               Your Honor, you don't need to issue an order that

  20    will harm our business model as plaintiffs are asking you to

  21    do for them to get what they need.

  22               They devote one paragraph in their entire response to

  23    our suggestion that they issue Rule 45 subpoenas.               They say

  24    that it's less efficient.         Effectively, their response is that

  25    it's inconvenient, and they'd rather not do it.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 40 of 70 PageID #:4762

                                                                                  40

    1              We'd ask that you require them to issue subpoenas to

    2   get the information they need and, in the process, respect our

    3   business model and corporate structure.

    4              Judge, we'll require the Sitzer plaintiffs to issue

    5   Rule 45 subpoenas, and we believe that would be the prudent

    6   course of action in this case.

    7              Thank you.

    8              THE COURT:     One last question before I'm going to

    9   give it to plaintiffs' counsel which is:             I don't recall, but

  10    is there an actual specific concern that requiring the

  11    production or requiring the corporate defendants to go and

  12    demand the documents would actually harm relationships with

  13    your respective franchisee requirements?

  14               I'll have Mr. Ray answer that question since he was

  15    the last one to speak, and then I will let everybody else have

  16    15 seconds to say if it's different for your equivalent.

  17               So if you went and you said, "Look, we're demanding

  18    that you provide this full list of things," would it damage

  19    your relationships with the market centers, would it make it

  20    difficult for you to form those relationships in the future

  21    and to enter into these agreements?

  22               MR. RAY:     Your Honor, can I just clarify something?

  23               We didn't demand -- let me just be clear.             We did not

  24    demand that they produce information.            We simply went to them,

  25    asking if they would compromise.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 41 of 70 PageID #:4763

                                                                                  41

    1              THE COURT:     I understand.

    2              I'm saying, hypothetically, if you were to do that,

    3   because one of the arguments that's often made when people

    4   talk about having to go get discovery from third-party

    5   business partners is that overstepping anything that we're

    6   permitted to do might damage the relationship, at least with

    7   respect to some of the items in Sitzer, you were able to get

    8   the items voluntarily.        It doesn't seem like it damaged any

    9   business relationships.

  10               Are you taking the position that here, that is a

  11    concern, that one of the reasons why this matters to your

  12    client is that you're concerned about being able to maintain

  13    and develop these business relationships that you rely upon?

  14               MR. RAY:     If you're asking me that question,

  15    Your Honor, then I would say --

  16               THE COURT:     Yes, we'll start there.

  17               MR. RAY:     I would say that the answer is yes, that we

  18    do believe that it would be harmful for all of the reasons

  19    that I just stated.

  20               Our independent contractor agents are empowered to

  21    run their business as they see fit.           If you talk about emails,

  22    for instance, as they alleged with respect to us, we're not

  23    even sure if they use the KW.com email address.

  24               So they have a fair amount of autonomy to run their

  25    businesses as they see fit.         And this would also be true at
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 42 of 70 PageID #:4764

                                                                                  42

    1   the market center level.

    2              So although we attempted to compromise because we

    3   wanted to avoid bringing this issue before Judge Bough, it was

    4   not without some significant costs.

    5              What we're saying here is that we're simply asking

    6   for the plaintiffs in this particular case to issue subpoenas.

    7   It's more efficient, it's cleaner.           They can have direct

    8   communications with the market centers, get the information

    9   that they need rather than putting us in the middle between

  10    them and the relationship that we have with our market

  11    centers.

  12               THE COURT:     Okay.    So I'll let Mr. Kliebard weigh in.

  13               And just to try to be a little more clear as to how

  14    I'm trying frame the question, I'm really trying to get at why

  15    this really matters so much to your clients.

  16               Is this the defendants are just trying to hold the

  17    plaintiffs to the letter of the procedure, or is there a real

  18    concern here that this is more than just principle and more

  19    than just everybody should follow the rules the way the rules

  20    are drafted, but there is a real legitimate concern that this

  21    is going to damage our business model and we won't be able to

  22    maintain the relationships the way we've set them up in our

  23    agreements?

  24               MR. RAY:     Can I just address that one point?           Because

  25    that's a different question.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 43 of 70 PageID #:4765

                                                                                   43

    1              THE COURT:     Go ahead, Mr. Ray.

    2              MR. RAY:     Your Honor, our success depends on real

    3   estate agents choosing to affiliate with our franchisee market

    4   centers.

    5              We have over 160,000 independent contractor real

    6   estate agents who are currently affiliated with

    7   Keller Williams.

    8              We are a franchise company.          This is our business

    9   model.    And so when we tell you that it would be harmful to

  10    our business as our affidavit -- as the declarations support,

  11    it's true.     It's not something that we are exaggerating.

  12               And so we've never been in the position where we've

  13    had to provide information pursuant to a court order

  14    concerning information like this at our market center level.

  15               So that trust is something that we value, and that

  16    trust is something that we work very hard to keep and sustain

  17    with our agents.       So yes, it would be harmful, and we would

  18    ask that, hopefully, we not be put in the situation to do so.

  19               THE COURT:     Okay.    Mr. Kliebard.      I'm working

  20    backwards.

  21               MR. KLIEBARD:      Thanks, Your Honor.

  22               To answer your question, yes, and for similar reasons

  23    as Mr. Ray articulated, our success depends on good

  24    relationships with our independent franchisees.               That's how

  25    this business operates.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 44 of 70 PageID #:4766

                                                                                  44

    1              The other types of materials that the franchisees

    2   provide to us routinely which we've produced in the case is

    3   part of the standard operating procedures where they provide

    4   information on transactions and revenue.

    5              But the types of things that the plaintiffs are

    6   asking for are much more intrusive; and for it to come from us

    7   as the franchisor, it will be viewed negatively by the

    8   franchisees that we are demanding or attempting to demand that

    9   they produce this information to us.            And our only recourse

  10    under the franchise agreements, if we meet with any

  11    resistance, would be to terminate the franchisees which would

  12    set a horrible precedent for us.

  13               I realize that asking that the franchisees be

  14    subpoenaed would still inject them into the litigation, but as

  15    the Court is aware, third parties responding to subpoenas

  16    generally are better positioned to assert objections as to

  17    scope and burden than we would be as a party.              And so while

  18    they would still be pulled into the litigation a bit, they

  19    would have broader rights than if we were forced to try to

  20    pull them into the litigation.

  21               THE COURT:     Okay.    Thank you.

  22               Mr. Varon, do you have anything to add?

  23               Do we have him?

  24               MR. LEVEE:     He might be on mute.

  25               MR. VARON:     I'm sorry.      I was on mute.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 45 of 70 PageID #:4767

                                                                                  45

    1              We have the same position, but just to give you a

    2   little bit of context, when we approached this in Sitzer which

    3   is in the Eighth Circuit which has not only the legal

    4   right-to-control standard but the practical ability to obtain

    5   information, we were aware of the efforts that Keller Williams

    6   was making to compromise; and we went to our franchise

    7   management and basically said, "Do you want to try to work out

    8   an arrangement like Keller Williams has."

    9              And the answer was a resounding, "No, we don't want

  10    to do that, we don't want to impose on our franchisees" for

  11    all the reasons that they've said but one more.

  12               The relationship with franchisors and franchisees is

  13    fragile and competitive.         These franchisees will switch brands

  14    for reasons that they didn't like the way they were treated or

  15    for some positive aspect that somebody else is offering.

  16               And it's not just the four companies around this

  17    table who have real estate franchisees.            This is a broad and

  18    competitive business.

  19               And so yes, Your Honor, one is we really don't

  20    believe that there is any legal right for us to obtain this

  21    information; but two, to try to go to the franchisees and

  22    assert that we need it is something that our management

  23    believes affects the relationship in these matters.

  24               THE COURT:     Thank you, Mr. Varon.

  25               I'm going to give Mr. LeVee an opportunity to add
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 46 of 70 PageID #:4768

                                                                                  46

    1   anything, truly something new, because I want to move on

    2   before we get too late in the day.

    3              MR. LEVEE:     Well, I do endorse what my co-defense

    4   counsel have said.       I'll add only these are small neighborhood

    5   businesses.     They do not have -- they're not legally

    6   sophisticated.      This would be an enormous burden on them.

    7              And there are, in fact, a multitude of competitors in

    8   this space.     We are extremely concerned that going to them and

    9   saying, "You have to start producing all sorts of information"

  10    that's unrelated to their obligation to pay us where they

  11    already do have to provide that information, we have great

  12    concerns about the relationship with our franchisees under

  13    that scenario.      And that's the reason that you received a long

  14    saga today and our request that each of us speak separately.

  15               Thank you.

  16               THE COURT:     Thank you.

  17               Now I'm going to turn things over to the plaintiffs'

  18    side and Mr. Aiken and start my clock.

  19               Mr. Aiken, you may begin as soon as you get your

  20    presentation up and going.

  21               MR. AIKEN:     Thank you, your Honor.         Give me one

  22    moment just to start the share.

  23               THE COURT:     While you're doing that, Mr. Aiken, I'm

  24    going to preemptively ask a question which is:              I am

  25    interested in the answer to the question of why it is such a
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 47 of 70 PageID #:4769

                                                                                  47

    1   burden for you, if you think it is a burden, to just subpoena

    2   these entities.      It seems like you're spending a lot of time

    3   and money briefing and arguing the issue.             Why not just issue

    4   the subpoenas and not have to go through, you know, this

    5   process?

    6              So if you want to start there before you head into

    7   your presentation, I'd appreciate it.

    8              MR. AIKEN:     Absolutely, Your Honor.

    9              So on the subpoena point, the reason that plaintiffs

  10    are proceeding via this route is if, as we contend and

  11    believe, the corporate defendants have possession, custody or

  12    control over the franchisee documents we're requesting, then

  13    it's obviously much more efficient to issue requests and have

  14    negotiations over those requests with four corporate defending

  15    groups as opposed to literally dozens of franchisees across

  16    the country.

  17               So that's the efficiency point that plaintiffs

  18    highlighted in their brief.         And it really flows from the fact

  19    that these are agreements that are within the possession,

  20    custody or control of the corporate defendants, and thus,

  21    plaintiffs are entitled to proceed via Rule 34.               And doing

  22    that is a more efficient means to do so than to go out and

  23    subpoena dozens of different entities.

  24               So I hope that answers your question, Your Honor.

  25    I'm happy to address any follow-up on it.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 48 of 70 PageID #:4770

                                                                                  48

    1               THE COURT:    Yes, sure.

    2               And would we be talking about dozens of subpoenas, or

    3   would it even be into the hundreds?           How many different

    4   entities?     I don't remember if that was in the papers.

    5               MR. AIKEN:    It was.     So the discovery we've sought --

    6               THE COURT:    It's right there.       Thank you.

    7               MR. AIKEN:    So the discovery we've sought and

    8   proposed to the corporate defendants is 10 franchisees per

    9   group with one agent per franchisee.            So that's a total of 10

  10    franchisees plus 10 agents per each defendant group.                So if we

  11    were to issue subpoenas, it's going to be in the

  12    dozens-of-subpoena range as opposed to, you know, hundreds of

  13    subpoenas.

  14                You know, if the Court thought this was too much or

  15    too burdensome, we could probably live with less franchisees,

  16    but it's certainly going to be the case that at the end of the

  17    day, the plaintiffs here are going to be seeking discovery

  18    from at least dozens of franchisees from the various corporate

  19    defendants.

  20                THE COURT:    Okay.    Go ahead.

  21                MR. AIKEN:    So Your Honor, both sides agree that a

  22    party has control for purposes of Rule 34 over any documents

  23    it has a legal right to obtain and that a contractual right to

  24    search documents is sufficient to establish control.

  25                The question before the Court then is relatively
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 49 of 70 PageID #:4771

                                                                                  49

    1   straightforward:       Do the corporate defendants have a

    2   contractual right to the documents plaintiffs are requesting.

    3   And as we highlight in our brief and discuss at length in our

    4   brief, the answer is unequivocally yes.

    5               The franchise agreements broadly provide the

    6   corporate defendants the right to inspect and obtain their

    7   franchisees' books, documents, information and/or records.

    8               And before I get into and sort of parse the language

    9   of that, I just want to respond to a few assertions from

  10    defendants during their presentation and their arguments

  11    today.

  12                So the first point is all of the corporate defendants

  13    try to take the very direct, very clear language in their

  14    agreements and try to say, "Oh, that's not the purpose of it,

  15    that's not the intent of it."          But that's not the relevant

  16    question.

  17                The question is what does the agreement say.             And as

  18    we point out in our briefs, the agreements are very explicit

  19    and very clearly allow the corporate defendants as franchisors

  20    broad rights to obtain, among other things, books, documents

  21    and records from their franchisees.

  22                A sort of related point is the corporate defendants

  23    often point to the headings in their various agreements and

  24    point out the fact that these provisions fall under headings

  25    that mention auditing or relate to auditing or whatnot, but
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 50 of 70 PageID #:4772

                                                                                  50

    1   each of the corporate defendants' agreements themselves

    2   actually state that the headings are for convenience only and

    3   shall not be construed to limit the meaning or limit the

    4   obligations of the parties to the agreements.

    5              So reliance on the headings is, you know,

    6   inappropriate under the plain language of the agreements

    7   themselves.

    8              And to respond to one comment that I think counsel

    9   for Realogy made, plaintiffs in their brief don't actually

  10    rely on the headings in making our argument.              We point out

  11    what the names of those headings are for convenience, but our

  12    argument is not that the corporate defendants have a right to

  13    these agreements because of something that the headings say.

  14    It's because the obligations and the rights in the agreements

  15    clearly set out that the corporate defendants have a right to

  16    the sorts of materials plaintiffs are requesting.

  17               One other thing that the corporate defendants point

  18    out is that they don't get these materials in the ordinary

  19    course, these aren't the kind of things that are shared in the

  20    ordinary course.       Again, that's not the legal standard, that's

  21    not the question.

  22               The question is whether they have a right to such

  23    materials, and that requires looking at the language, not

  24    necessarily what they're doing in the ordinary course,

  25    although that would, of course, be indicative of what that
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 51 of 70 PageID #:4773

                                                                                  51

    1   term means.

    2              And then the final point is just a response to

    3   Your Honor's final question to them about would this harm your

    4   relationship.      And plaintiffs' point on that is simply that

    5   it's hard to imagine serious harm or really any legitimate

    6   harm coming from them exercising their contractual rights if

    7   the Court agrees with plaintiffs that these contractual rights

    8   allow the corporate defendants to obtain books, records,

    9   information and the like.         If they have the right to those,

  10    then under Rule 34, they should be made to produce those

  11    documents.

  12               So with that, I want to turn and talk about the

  13    specific language of these agreements.

  14               So starting in reverse order from the defendants and

  15    talking first about Keller Williams, the two provisions

  16    plaintiffs principally rely on are Sections 10.01(e) and (f)

  17    in the Keller Williams agreement.

  18               On 10.01(e), counsel for Keller Williams argued that

  19    the purpose of this section is to obtain financial information

  20    and to get financial information, but that's not what the

  21    actual plain language of the agreement says.

  22               There's nothing in there that says licensee shall

  23    promptly submit to company financial information.               It says

  24    that the licensee shall promptly submit to company other

  25    forms, graphs, reports, records, information and data as
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 52 of 70 PageID #:4774

                                                                                  52

    1   company may reasonably designate.

    2              It's broad language.        It's not limited to financial

    3   information, and it doesn't have any limitation in here saying

    4   that Keller Williams can only obtain these materials in

    5   connection with an audit.

    6              Keller Williams is simply trying to imply language

    7   into the agreements or imply a purpose that's not stated

    8   there.

    9              On 10.01(f), similarly, the provision there provides

  10    broadly that Keller Williams shall have the right to examine,

  11    among other things, its franchisees' books and records.

  12    Again, nothing in there about those being financial books and

  13    records or limiting that for purposes of auditing.

  14               Keller Williams goes on to point out subsequent

  15    language in this paragraph, so 10.01(f).

  16               And I apologize that we don't have it on the slide,

  17    but these were exchanged at roughly the same moment, so we

  18    didn't have a chance to sort of respond to what the defendants

  19    put forward, but it's important to note that the language they

  20    point to after what we highlight here says, "Company shall

  21    also have the right at any time to have an independent audit

  22    made of the books of the licensee."

  23               So this paragraph is speaking to multiple different

  24    rights of Keller Williams as the franchisor.              It doesn't say,

  25    for instance, Keller Williams shall have the right to obtain
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 53 of 70 PageID #:4775

                                                                                    53

    1   these records solely for purposes of an audit or anything like

    2   that.

    3              And then before turning to the other corporate

    4   defendants' language, on the Keller Williams email account

    5   issue briefly, Your Honor, these KW.com email accounts are

    6   ones that Keller contracts with Google to provide and, in

    7   fact, provides them to its agents.

    8              Counsel for Keller Williams noted that the Gartner

    9   declaration is uncontroverted.          And that's true, Your Honor,

  10    but that's because that declaration specifies that, in fact,

  11    Keller can and has accessed the email accounts of the KW.com

  12    email accounts of its agents to, for example, reset passwords

  13    there.

  14               This case is just like any other where an entity has

  15    access and control over particular email accounts.               And just

  16    as any other case, Keller Williams should be made to produce

  17    responsive, relevant communications from these accounts based

  18    on the agreed search terms and custodians.

  19               Turning to HomeServices, the relevant provision at

  20    issue the parties dispute here is 9.09(a) which is found in

  21    the BHH agreement.       And Real Living has a similar provision at

  22    9.10(a).

  23               Again, similar to Keller Williams, HomeServices

  24    argues that the purpose of this provision is to allow

  25    inspection of these documents for auditing and like and this
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 54 of 70 PageID #:4776

                                                                                    54

    1   is only related to financial and accounting information.                  But

    2   again, Your Honor, that's not what the plain language of the

    3   agreement says, and it's the plain language that's relevant

    4   and controls here.

    5              The plain language says that franchisee shall permit

    6   franchisor -- so here, HomeServices defendants -- to examine,

    7   among other things, documents, records and papers relating to

    8   the franchise business.

    9              And there can be no real dispute that the documents

  10    plaintiffs are seeking here, things like training materials,

  11    policies, procedures, manuals are documents, records and/or

  12    papers relating to the franchise business, namely the

  13    provision of real estate services.

  14               Counsel for HomeServices tried to point to the

  15    language in sentences before and after, but those sentences

  16    don't limit the meaning of the sentence we've highlighted

  17    here.    For instance, the sentence right before what we've

  18    highlighted requires the franchisee to maintain records for

  19    36 months of all revenues and expenditures.              It specifically

  20    limits the kind of records that the franchisee has to maintain

  21    in the ordinary course, but then the very next sentence and

  22    the one that plaintiffs here are pointing to goes beyond that

  23    and requires the franchisee to allow for examination of a

  24    number of materials beyond just documents related to things

  25    like revenues and expenditures.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 55 of 70 PageID #:4777

                                                                                   55

    1              If the purpose of this sentence was simply to allow

    2   franchisees to review the documents that are set out in the

    3   first sentence, that's an easy thing to draft.              You just can

    4   refer back to the first sentence.           But the second sentence

    5   gets much broader on this point; and therefore, it's improper

    6   for the HomeServices defendants to try to insert meaning into

    7   the highlighted portions here that aren't actually there.

    8              Turning next to Realogy, Your Honor, the relevant

    9   provisions here are 13.2.1 and 13.5.            Turning first to 13.2.1,

  10    the argument that Realogy makes is very similar to what

  11    HomeServices and Keller Williams say which is, again, this

  12    provision is only limited to auditing, it's only limited to

  13    accounting and financial information.

  14               Again, Your Honor, I'm sounding like a broken record

  15    at this point, but that's not what the language says.                The

  16    language allows the franchisor to, among other things, inspect

  17    books, records and any correspondence and data relating to

  18    your business, as in the franchise business, very similar to

  19    the HomeServices defendants' language in their agreement and

  20    clearly provides a right to the materials plaintiffs are

  21    seeking for the same reason.

  22               I'll also note that in their slides, Realogy

  23    highlighted language in other sections such as 13.1 or 13.2.2,

  24    but it's not the language in those separate sections that is

  25    relevant and sets forth the meaning in this highlighted
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 56 of 70 PageID #:4778

                                                                                  56

    1   Section 13.2.1.

    2               It's the language in that section that the Court

    3   needs to look to, and it sets out these broad rights of

    4   inspection.     And even if it didn't, there is Section 13.5

    5   which allows or requires franchisees to provide Realogy or

    6   cooperate with Realogy in collecting other information as they

    7   may reasonably request.        There's nothing there to suggest that

    8   the materials plaintiffs are seeking here are not information

    9   that Realogy could reasonably request.

  10                Counsel for Re/Max made the point that there's this

  11    "including" clause in this sentence that has some text after

  12    it and says, you know, that sort of limits the types of

  13    materials that Realogy or Re/Max can obtain.

  14                Well, Your Honor, that's setting out examples of

  15    purposes for which the franchisors can obtain those materials.

  16    It doesn't limit the actual information that Realogy or Re/Max

  17    could obtain from their franchisees.

  18                And it's important to note those are only examples of

  19    reasons why either Realogy or Re/Max could obtain such

  20    materials.     That's why they use the term "including" in this

  21    sentence.     And it's worth noting here that the Realogy

  22    agreement itself, as we point out in plaintiffs' brief,

  23    specifically defines "including" to mean including without

  24    limitation.     So this "including" clause that they rely heavily

  25    on is simply not limiting, Your Honor.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 57 of 70 PageID #:4779

                                                                                   57

    1              Turning finally to Re/Max, the relevant section here

    2   is going to be 10(c).        It has, as I just noted, virtually

    3   identical language to 13.5 from the Realogy agreement.                And so

    4   for the same reasons, Your Honor, plaintiffs believe that this

    5   provides sort of broad right to the sorts of materials that

    6   plaintiffs have requested here.

    7              Notably, Your Honor, the language in these agreements

    8   is very similar to language in other agreements that courts

    9   have found sufficient to establish control.              So plaintiffs

  10    cite Moretti throughout their brief, and defendants spent a

  11    lot of time on it in their presentation so I want to talk

  12    about that for a second.

  13               The first thing to note here is there were actually

  14    two licensor-licensee agreements at issue in Moretti.                The

  15    corporate defendants focussed exclusively on the Hertz

  16    agreement, but there's also in the Point 3 here in our slide

  17    this DTAG agreement that allowed for DTAG as the licensor to

  18    inspect the books and records of its licensee which relate in

  19    any way to the licensed business.

  20               The court in Moretti found that language sufficient

  21    to afford them a contractual right to obtain the documents at

  22    issue there.      And that language is very similar to the

  23    language highlighted on this slide from Keller Williams,

  24    HomeServices, and Realogy providing them broad rights to

  25    examine the books and records of their licensees.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 58 of 70 PageID #:4780

                                                                                  58

    1               Turning to that Hertz language, defendants focus

    2   heavily on the fact that there's at the end of it here this

    3   "any other information" clause.          That clause is actually

    4   similar to other provisions I've talked about here today,

    5   namely, the provisions in the Keller Williams, Realogy, and

    6   Re/Max agreements that, unfortunately, aren't highlighted on

    7   the slide but that provide those franchisors the broad right

    8   to obtain other information, as in the language of Realogy or

    9   Re/Max, they may reasonably request, or in the case of

  10    Keller Williams, that it may reasonably designate.

  11                So Moretti is, contrary to the corporate defendants'

  12    contentions here today, directly on point in at least two

  13    respects.

  14                I'm getting a request to annotate from Mr. MacGill.

  15    I want to go ahead and decline that.            Sorry.

  16                To continue on, another case that plaintiffs discuss

  17    is the Coventry Capital case, and there, the Court found that

  18    one of the parties had a contractual right, and therefore,

  19    control over documents based on contractual language allowing

  20    it to obtain all such information as it may require.

  21                This language is very similar to the language I was

  22    just mentioning in the Keller Williams, Realogy, and Re/Max

  23    agreements allowing them to obtain other information, as in

  24    the case of Realogy and Re/Max, they may reasonably request,

  25    or in the case of Keller Williams, that it may reasonably
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 59 of 70 PageID #:4781

                                                                                   59

    1   designate.

    2              So Coventry Capital, like Moretti, also very on point

    3   and found language similar to that at issue here sufficient to

    4   establish control under Rule 34.

    5              Two other cases I will mention in passing,

    6   Your Honor, without parsing are the Lofton v. Verizon Wireless

    7   case and Haskins v. First American Insurance.              Both of those

    8   cases, as briefed in plaintiffs' opposition, have similar

    9   language to the language at issue here and are a further data

  10    point indicative of the fact that the contractual rights here

  11    afford the corporate defendants that broad right to obtain the

  12    sorts of materials plaintiffs are requesting.

  13               Defendants' principal case and the one they talked

  14    about most about today is Agne v. Papa John's, and in

  15    particular, they harped on the fact that Agne v. Papa John's,

  16    the plaintiff there was making the same arguments plaintiff is

  17    making here.

  18               Notably, Papa John's is:         One, not controlling; and

  19    two, it's not persuasive and it's simply untrue that the

  20    plaintiff there was making the same arguments.

  21               The plaintiff there made this control argument in

  22    passing in its brief.        If you look at Docket 151 in the

  23    Papa John's case at Pages 11 to 12, that has plaintiffs'

  24    argument in support of control here.            It spans only three

  25    sentences, cites zero case law or authority and is simply
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 60 of 70 PageID #:4782

                                                                                  60

    1   conclusory.

    2              Unsurprisingly then, the District Court gave short

    3   shrift to that argument and found that the plaintiff hadn't

    4   carried its burden to establish that the franchise agreements

    5   at issue there established a right to the documents that

    6   plaintiffs were requesting.

    7              That's not the case here.         The plaintiffs here have

    8   spent 20 pages of briefing and now extensive argument pointing

    9   out how the language of these arguments allows or affords the

  10    corporate defendants a contractual right to the types of

  11    materials plaintiffs are requesting.

  12               And moreover, I'd note that Moretti, as discussed,

  13    dealt with very, very similar language, and that decision

  14    involved extensive briefing from both parties, a lengthy

  15    analysis from the Court.

  16               And to the extent there's any conflict between

  17    Papa John's and Moretti insofar as they analyze very, very

  18    similar contractual provisions and come out differently,

  19    Moretti is the much more persuasive decision on this point,

  20    Your Honor.

  21               So I want to just briefly touch on a few of the

  22    remaining arguments that corporate defendants raised in their

  23    brief or also raised today.         One is that the corporate

  24    defendants make the point that if they exercise their the

  25    contractual right to obtain these documents from their
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 61 of 70 PageID #:4783

                                                                                  61

    1   franchisees and their franchisees resisted, they have no

    2   recourse.

    3               As we point out in our brief, Your Honor, that's

    4   speculative.      It's highly speculative that if the Court were

    5   to order or find that the corporate defendants have a right to

    6   these documents under their franchise agreements and then the

    7   franchisors went out and asked franchisees for those documents

    8   that those franchisees would turn around and refuse to

    9   disclose them.

  10                If that were the case, that is obviously something

  11    that the parties and the Court could address if it were to

  12    arise.    For instance, if a franchisor went out and received

  13    documents and was able to get them from nine of ten

  14    franchisees but there was one lone holdout, an easy fix and

  15    solution is to just simply go to a different franchisee.

  16                And then the final thing I'd note on this point,

  17    Your Honor, is that defendants' contention is legally

  18    irrelevant.

  19                As Coventry Capital and similar cases hold, the

  20    question is whether there's a contractual right to the

  21    documents, not whether the third party that actually possesses

  22    the documents or has access to or has them in its possession

  23    would somehow block disclosure or refuse to turn them over.

  24                Another point the corporate defendants make is that

  25    they lack general control over their franchisees and don't
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 62 of 70 PageID #:4784

                                                                                  62

    1   control their day-to-day business and don't control what they

    2   do in the ordinary course.         Again, Your Honor, that's an

    3   irrelevant question.        The question is simply whether they have

    4   a contractual right to the documents; and here, they do.

    5              For a related reason, the argument that they don't

    6   have access to the documents, they don't have possession of

    7   the documents, they don't have access to their franchisees'

    8   systems is irrelevant.

    9              Again, the argument plaintiffs are making and the

  10    only question before the Court is whether there is a

  11    contractual right to the documents.           And as explained in both

  12    our briefing and here today, the one exception I would note is

  13    that in the case of Keller Williams, it, in fact, has access

  14    to the KW.com email accounts of agents affiliated with its

  15    franchisees which is alone an independent reason to include

  16    that it has possession, custody or control over those

  17    communications.

  18               The corporate defendants have suggested that the

  19    Sitzer court and Judge Bough somehow came out in their favor

  20    on this issue.      That's not what happened, Your Honor.

  21               Judge Bough in Sitzer hasn't ruled one way or the

  22    other whether the corporate defendants have control of

  23    franchisee documents.        As alluded to, what happened there is

  24    he ordered or required the plaintiffs to issue a certain

  25    limited number of subpoenas and then see what they turn up and
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 63 of 70 PageID #:4785

                                                                                  63

    1   come back to the Court.

    2              Plaintiffs don't think that's a good solution here,

    3   Your Honor, because there are many more MOSs spread out across

    4   the country at issue here, so issuing a few subpoenas isn't

    5   really going to give a true perspective of the types of

    6   documents that are out there.          And so what's likely to happen

    7   if Your Honor were to order that would be that those subpoenas

    8   would be issued, and we're going to most likely be right back

    9   here fighting over whether to allow for additional discovery

  10    or not.

  11               Plaintiffs think it's better to just have this issue

  12    teed up now and decided so that the parties have clarity as to

  13    whether plaintiffs have to proceed via Rule 45 subpoenas or

  14    can use Rule 34 document requests.

  15               We discussed subpoenas earlier, Your Honor, so I'll

  16    go ahead and skip this slide.

  17               And then the final point --

  18               MR. BRAUN:     Alex, Alex, do you mind if I step in to

  19    discuss the subpoenas?

  20               THE COURT:     Very briefly, because I was going to

  21    suggest that Mr. Aiken wrap it up.

  22               MR. BRAUN:     Yep.    Understood.     I'll be very brief,

  23    Your Honor.     I know we've been going for a while now.

  24               So I just want to point out that it's an

  25    understatement to say that subpoenaing the franchisees
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 64 of 70 PageID #:4786

                                                                                       64

    1   directly would be a morass for the parties, the Court and,

    2   frankly, courts around the country.

    3              I mean, here's how that process would work out.                If

    4   we have to serve subpoenas on dozens of franchisees and a

    5   franchisee objects, we then have to negotiate the scope of any

    6   production with dozens of different counsel, which could take

    7   months.

    8              Even more problematic, the default rule under the

    9   Rules of Federal Procedure -- and it's a rule that I think

  10    should be changed, but it's a rule that we all have to live

  11    with -- is that we have to enforce the subpoenas in the

  12    district where the franchisee is located, not in this court.

  13               So we'd potentially have to file motions to compel in

  14    a dozen or more different courts around the country.                And then

  15    you have those courts that have no connection to or experience

  16    with this case potentially making inconsistent rulings on key

  17    discovery issues.

  18               An alternative is we could ask each of those

  19    courts -- an alternative under the federal rules that is

  20    available to us is that we could ask each of those courts to

  21    transfer the dispute here, but there's no guarantee that the

  22    courts would agree to do so.

  23               As I mentioned, the default rule is that the court

  24    where the subpoenaed third party is located is the court that

  25    would actually decide the scope of any production and any
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 65 of 70 PageID #:4787

                                                                                   65

    1   motion to compel or for a protective order.

    2              But let's assume a court is willing to entertain

    3   transferring a dispute over those subpoenas to this court.                 It

    4   could take that court six months or a year, whenever the case

    5   comes up on that court's six-month list, to actually decide

    6   the dispute.

    7              So we're potentially now talking about, even if we

    8   were to issue subpoenas within the next month, not having

    9   disputes -- even if we were to issue subpoenas this month,

  10    even if we were within a month or two, you know, able to

  11    narrow down the scope of any disputes over the subpoenas, and

  12    even if those courts worked to transfer any dispute over the

  13    subpoenas to this court, we're talking about potentially not

  14    having discovery issues, disputes relating to these subpoenas,

  15    resolved for a year, year and a half or more.

  16               And this isn't an exaggeration, Your Honor.              I've

  17    actually had to go through this process when many fewer third

  18    parties were at issue.        And in that case, the Court ultimately

  19    did decide to transfer the dispute, but it took many, many,

  20    many months for the process to play out.

  21               And so I just wanted to make sure that when we're

  22    talking about the Rule 45 subpoena alternative, we're all on

  23    the same page of what that actually means in the context of

  24    this case.

  25               THE COURT:     I understand your position.
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 66 of 70 PageID #:4788

                                                                                  66

    1              Mr. Aiken, can you sort of bring us to a close?

    2              MR. AIKEN:     I can, Your Honor.

    3              And thanks for that, Robbie.

    4              So one last point I wanted to briefly touch on is the

    5   Keller Williams proportionality argument, Your Honor.

    6              It's important to note here that Keller is the only

    7   defendant who made this argument.           They're the only ones

    8   asserting any harm, potential harm, to their business as a

    9   reason that the Court should grant their motion for a

  10    protective order.

  11               It's important to note here that on this issue, as

  12    opposed to the possession, custody or control issue,

  13    Keller Williams, in fact, has the burden of proof, not

  14    plaintiffs; and Keller hasn't carried it.             It hasn't come

  15    forward with any concrete evidence that if it were to simply

  16    follow its contractual rights and obtain the documents that

  17    plaintiffs were requesting from its franchisees that that

  18    would cause any franchisee to leave its network or individuals

  19    to choose to go to a different franchisor over Keller Williams

  20    or anything like that.

  21               Moreover, Keller doesn't contest that the documents

  22    plaintiffs here are seeking are highly relevant to our claims

  23    and allegations in the case, nor does it contend that

  24    obtaining those documents would be overly burdensome in terms

  25    of the time, effort, and cost to get them from their
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 67 of 70 PageID #:4789

                                                                                  67

    1   franchisees and then produce those on to plaintiffs.

    2              And so, Your Honor, just to sum up and conclude,

    3   because the provisions of the corporate defendants here in

    4   their franchise agreements afford them the rights to obtain

    5   from franchisees the documents plaintiffs are seeking, they

    6   have control of them for purposes of Rule 34, and we would

    7   respectfully ask that the Court deny the corporate defendants'

    8   motion for a protective order.

    9              Thank you.

  10               THE COURT:     Okay.    Thank you.     I don't have any

  11    further questions.

  12               I'm going to take the motion under advisement as

  13    fully briefed and argued, and we'll get to a ruling on it.

  14               In keeping our case moving forward in the meantime,

  15    the next date I'm going to set for the parties is a status

  16    report date in 60 days.        So let's say April 26th since the

  17    24th of April is on a weekend.          And I'd like the status report

  18    to just let me know what additional progress has been made

  19    with discovery.

  20               If any of the motions that are fully briefed are

  21    still pending, you can also put a little reminder in there

  22    that they're still pending and ripe for ruling.

  23               I'd also specifically like the parties to let me

  24    know, if you haven't already, how you've resolved the issue of

  25    Valerie Nager or Nager, whether I should be expecting a joint
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 68 of 70 PageID #:4790

                                                                                   68

    1   submission in connection with a party's motion or whether

    2   you've reached an agreement and resolved that matter on your

    3   own.    So I just want to make sure that that's resolved.

    4              And, of course, in the status report, indicate any

    5   other issues that you would like to discuss at a status

    6   hearing.

    7              I'm going to hold off on setting a date for a

    8   telephonic or video perhaps status hearing right now just

    9   because my schedule in the April time frame is a bit in flux

  10    over the next week or two while the court develops its plan

  11    for resuming jury trials in the Northern District of Illinois.

  12    And so since my schedule may be changing, I'm not going to set

  13    another hearing date.        I'll have the status report date.

  14               It may be that things are moving along swimmingly and

  15    you don't need to actually speak to me in another 60 days and

  16    we can just have another status report.            If not, then we'll

  17    find a mutually-agreeable time in short order, but the status

  18    report will be due April 26th.

  19               Thank you all for your time today and for switching

  20    platforms.     Hopefully, everybody found the WebEx platform to

  21    be useful.     I think it worked pretty well, and it seemed as if

  22    everybody was comfortable with it.           This is the platform that

  23    the Northern District is moving to for its remote proceedings

  24    or has moved to as of February.          So I think it went well.         If

  25    you have any specific concerns or constructive criticism, you
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 69 of 70 PageID #:4791

                                                                                  69

    1   can feel free to actually pass them along through my deputy

    2   because we are trying to work out the bugs in our remote

    3   proceedings.

    4              Thank you.     Court's adjourned.

    5         (Proceedings adjourned at 12:56 p.m.)

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case: 1:19-cv-01610 Document #: 230 Filed: 02/26/21 Page 70 of 70 PageID #:4792



    1                             C E R T I F I C A T E

    2

    3

    4              I, Brenda S. Tannehill, certify that the foregoing is

    5   a complete, true, and accurate transcript from the record of

    6   proceedings on February 24, 2021, before the HONORABLE

    7   ANDREA R. WOOD in the above-entitled matter.

    8

    9

  10    /s/Brenda S. Tannehill, CSR, RPR, CRR                      2/26/2021

  11          Official Court Reporter                              Date
              United States District Court
  12          Northern District of Illinois
              Eastern Division
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
